 In'theMatter ofGROVETON PAPERSCo.'andUNITEDMINEWORKERSOF AMERICA,DISTRICT 50CaseNo. 1-J?-0614.-Decided December 29, 194.5Mr. J. C. Wemyss,ofGroveton,N. H., for the Company.Messrs.Grant d Angoff, by Mr. Harold B.Boitman,of Boston,Mass., for District 50.Mr. J. GriffinMclfiernan,of Albany, N. Y., andMr. Fred W. Morris,of Madison,Maine, forthe A. F. L.Mr. DavidV.,Easton,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Mine Workers of America,District 50, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofGroveton Papers Co., Groveton, New Hampshire, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before John W. Coddaire, Jr., TrialExaminer.The hearing was held at Groveton, New Hampshire, onSeptember 28, 1945.The Company, District 50, and InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers (AFL), hereincalled the Pulp Workers, and International Brotherhood of PaperMakers (AFL), herein called the Paper Makers, both herein collec-tively called the A. F. L., appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing the A. F. L. moved for a dismissal of the petition. TheTrial Examiner reserved ruling on the motion for the Board. Forreasons stated in Section III,infra,the motion is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby afiii+med.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :At the hearing,the Trial Examiner granted a motion to correct all papers in theproceeding to reflect the true name of the employer as set forth above.65 N. L. R. B, No 6.26 GROVETON PAPERS CO.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY27Groveton Papers Co. is a Maine corporation with its main office andplant at Groveton, New Hampshire, where it is engaged in the manu-facture of wood pulp and bond, writing, butcher, and printing papers.Raw materials used in the business consist primarily of pulpwood,coal, and sulphur.The annual value of the raw materials used by theCompany amounts to more than $1,000,000. Part of the pulpwoodand all the coal and sulphur comes to the Groveton plant from pointsoutside the State of New Hampshire.Approximately 50 percent ofthe raw materials used in the business are shipped to the GrovetonPlant from points outsidethe State of New Hampshire. The Companyproduces 22,000 tons of its productsper year; itssalesamount to ap-proximately$3,500,000, approximately 90 percent of which is shippedby it to points outside the State of New Hampshire.A consider-able quantity of its products are bought and used by the United StatesGovernment in States other than New Hampshire.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 50, is a labor organiza-tion admitting to membership employees of the Company.International Brotherhood of Pulp, Sulphite and Paper Mill Work-ers, and International Brotherhood of Paper Makers, are labor organ-izations affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy a document dated August 1944, the Company and the A. F. L.extended an existing collective bargaining agreement for a periodending August 31, 1945.The agreement thus extended contained amodified union-shop clause, and provided,inter alia,,that it was to,remain in effect "from year to year . . . unless terminated by eitherparty's serving notice upon the other 30 days prior to September 1of any given year."On July 18, 1945, the A. F. of L. served, therequired notice upon the Company.The parties then began to nego-tiate a new agreement, the terms of which were finally agreed uponby the parties on August 10; this agreement was not, however,formally executed by them until August 13 22This agreement also contained a union-shop clause. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrict 50, by a letter dated July 25, 1945, requested recognitionfrom the Company as the bargaining agent of the employees thenrepresented by the A. F. L.According to the Company, this letterwas not received by it until August 11, after the time when all termsof the new agreement between it and the A. F. L. had been de-termined, but before the date the contract was formally executed.The-Company and the A. F. L. contend that a bar exists to acurrent determination of representatives.We do not agree. It isclear, under the circumstances set forth, that the original contract,as extended in August 1944, was terminated by the notice sent bythe A. F. L. on July 18, 1945. Thus, this agreement cannot be suc-cessfully raised as a bar.3And it is also clear that District 50apprised the Company of its claim to representation before the Com-pany and the A. F. L. actutrlly executed their agreement dated Au-gust 13, 1945.Consequently, neither does the 1945 contract precludea current determination,of representatives.'A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that District 50 represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE APPROPRIATE UNITAll parties agree upon the propriety of a unit consisting of all em-ployees of the Company, including working foremen,s but excludingoffice workers, salesmen, administrative employees, guards, outside con-struction workers, superintendents, assistant superintendents, foremen,and all other supervisory employees.Dispute exists, however, withrespect to boss machine tenders, whom District 50 would exclude fromthe unit, and the A. F. L. would include; the Company takes no posi-tion with respect to these employees:aMatter of General Metals Coi poration,59 N L R B 1252Matter of Eicor,Inc,46 N L R B 10$5aThe Field Examiner reported that District 50 submitted 95 designations and that thereare approximately 550 employees in the appiopriateunitTheA F L relied upon itscontract with the Company as evidence of its inteiestThe Company's objection to the admission of the Field Examiner's statement into evi-dence was correctly overruled by the Trial Examiner, since it report of it Bo id's agentennbodynng the results of his miestigation of the proof of substantial representation is notsubject to direct or collateral attack at the heaungSeeMatter of Buffalo Arms Cor-poaation,57 N L It B 1560The A F L's objection to the sufficiency of District 50'sshowing is also without merit in view of the union-shop provision in the contracts betweenthe A F L and the Company SeeMatter of National Container Corporation,62 N L.R B 48.It does not appear that working foremen are supervisory employees within the meaningof ovr customary definition. GROVETON PAPERS CO.29In a prior proceeding involving the same parties and the same em-ployees,' boss machine tenders were includedwithin theunit in ac-cordance with a stipulation of the parties,apparently without anyevidence being adducedas to their status.The present record clearlyindicates that these employees have authority to hire and dischargeand are looked upon by the Company as part of its supervisory hier-archy.However, the Paper Makers adduced some evidence indicatingthat it admitted them to membership, and its New England RegionalDirector testified that boss machine tenders were customarily includedwithin units of paper mill employees.Yet no specific evidence, suchas collective agreements, was introduced showing this to be the prac-tice in the industry.We are of the opinion that the evidence is notsufficient to warrant a departure from our customary practice of ex-cluding supervisory employees from bargaining units of non-super-visory workers.Nor does the previous determination predicated uponagreement of the parties or the collective bargaining history of the'Company based thereon so warrant,for had the issue been raised inthe prior proceeding, and evidence similar to that presented here beenintroduced, we would have excluded boss machine tenders at thattime.Consequently,we shall now exclude them from the unit.We find that all employees of the Company, including working fore-men, but excluding office workers, salesmen, administrative employees,guards, outside construction workers, superintendents, assistant super-intendents, foremen, boss machine tenders, and all other supervisoryemployees with authority to lure, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DE'1'1,'RS IN \71UN OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtueof and pursuantto the powervested in the NationalLaborRelationsBoard by Section 9 (c) of the NationalLabor Rela-tions Act,and pursuanttoArticle III, Section9, of National LaborRelations Board Rulesand Regulations-Series 3, as amended, it ishereby'Matter ofGroveton Papers Co,52 N L R B 1256 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Groveton PapersCo., Groveton, New Hampshire, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article. III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by UnitedMine Workers of America, District 50, or by International Brother-hood of Pulp, Sulphite and Paper Mill Workers (AFL) and Inter-national Brotherhood of Paper Makers (AFL), for the purposes ofcollective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.